— Appeals (1) by defendant Jeffrey Sardegna from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered October 15,1981, convicting him of attempted criminal possession of marihuana in the second degree, upon a plea of guilty, and imposing sentence, and (2) by defendant Carol Sardegna from a judgment of the same court, also rendered October 15,1981, convicting her of criminal possession of marihuana in the fourth degree, upon a plea of guilty, and imposing sentence. The appeals bring up for review the denial of defendants’ motion to controvert an eavesdropping warrant and to suppress physical evidence. By order of this court *1066dated December 20, 1982, this matter was remitted to Criminal Term “for an evidentiary hearing on the issue of minimization * * * relating solely to those conversations in which defendants participated” (People v Sardegna, 91 AD2d 671) and the appeals were held in abeyance in the interim. The hearing has been held and Criminal Term has filed its report. Judgments affirmed. No opinion. Titone, J. P., Thompson, O’Connor and Bracken, JJ., concur.